STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

THE    DOC' S       CLINIC,            APMC                                                                     NO.            2022       CW     0298


VERSUS                                                                                                                          PAGE       1     OF    2


THE    STATE        OF     LOUISIANA,
THROUGH        THE        DEPARTMENT                    OF
HEALTH        AND       HOSPITALS,                  ET       AL                                                      JULY            18,         2022




In    Re:           Unisys             Corporation,                            applying                 for     supervisory                      writs,

                    19th         Judicial                    District                    Court,          Parish            of         East         Baton

                    Rouge,            No.       575390.




BEFORE:             HOLDRIDGE,                  PENZATO,               AND          LANIER,             JJ.


         WRIT            GRANTED.                        The           trial              court'         s     December                   16,         2021
judgment,               which         denied              the         Exception                 of       Res        Judicata               filed           by
defendant,               Unisys           Corporation ("                           Unisys"),                 directed            at       the      First

Amended            Petition               for           Damages                of        plaintiff,                 The        Doc' s           Clinic,
APMC ("           Doc' s          Clinic"),                       is           reversed.                       Res             judicata               bars
relitigation                    of        a         subject                    matter              arising               from             the         same

transaction               or     occurrence                    of      a       previous             suit.            Landry v.                 Town        of
Livingston                Police               Department,                         2010- 0673 (                La.     App.   1st                     Cir.
12/ 22/ 10),             54     So. 3d          772,           775;            see        also          La.     R. S.          13: 4231.               The

chief        inquiry            is        whether               the         second             action           asserts               a    cause           of

action        that        arises            out         of     the         transaction                   or     occurrence                 that        was
the     subject            matter              of        the       first             action.                  Id.     at        776.       However,

all of the               following elements must be                                            satisfied in order for res
judicata            to    preclude                  a    second            action: (               1)        the     first           judgment              is
valid        and        final; (          2)        the       parties                are       the       same; (          3)        the    cause           or

causes        of     action           asserted                 in      the          second          suit        existed              at    the        time
of    final         judgment              in        the       first                litigation;                and (       4)        the    cause           or

causes         of       action            asserted                in       the           second          suit        arose            out        of    the
transaction                or        occurrence                   that              was       the        subject               matter            of    the
first        litigation.                       See        Burguieres                     v.     Pollingue,                     2002- 1385 (            La.
2/ 25/ 03),          843        So. 2d         1049,           1053.                There          is    no     dispute              herein           that
there        is     a     valid           and           final         judgment,                the           parties            are       the      same,

and     the        causes            of       action              arose             out       of     the       same            transaction                 or

occurrence.                    Rather,              the        parties               dispute                 whether           the        causes           of

action         against               Unisys,                 which                 are       asserted               in     Doc'       s     Clinic' s
First        Amended            Petition                 for          Damages,                existed           at       the         time        of    the
dismissal            of        Doc' s       Clinic' s                 Amended                Petition           for       Damages                against
Unisys.


         On       April         17,        2013,             Doc' s            Clinic           filed          an        Amended            Petition
for     Damages            naming              Unisys             as       a       defendant.                  In        response,                Unisys
filed         an     exception                  raising                the           objection                 of        prescription                  and

seeking            dismissal                   of        Doc'     s        Clinic' s               claims             against               it        with

prejudice.                The        trial              court         signed             a    judgment              on    August            1,     2013,
sustaining               the     exception,                       finding                all    claims              against           Unisys           had
prescribed               and      dismissing                      Doc'         s    Clinic' s                claims            against            Unisys
with        prejudice.                    On        April              24,          2015,          this         court            affirmed              the
trial        court'        s     judgment.                        See          Doc' s          Clinic,             APMC         v.        State,           ex

rel.        Department               of     Health             and         Hospitals,                   2014- 1178 (                La.    App.        lst
Cir.        4/ 24/ 15),          2015          WL        1882570 (                 unpublished),                    writ        denied,            2015-
1210 (       La.        9/ 25/ 15),            178        So. 3d           567.              Thereafter,                 on May           19,      2020,
leave         was        granted               to        Doc'     s        Clinic             to        file        its         First           Amended
Petition            for         Damages,                 making                additional                    claims            as     to         Unisys.
                           STATE OF LOUISIANA

        COURT OF APPEAL, FIRST CIRCUIT


                                                                                       NO.    2022    CW       0298


                                                                                               PAGE       2   OF    2




        We    find    the    cause       or   causes       of    action       asserted        in    the       First
Amended       Petition       for       Damages    against         Unisys           existed     at    the      time
of   final          judgment           rendered       on        April        24,     2015,         dismissing
plaintiff' s          claims        against       Unisys,          and       arose         from     the        same

transaction           and     occurrence          as        the      action          in      the     previous

judgment.            See     Burguieres,          843       So. 2d      at     1053.          Accordingly,
Unisys'       Exception       of       Res    Judicata      is    granted,           and     the    claims         of
plaintiff,          The     Doc'   s    Clinic,       APMC,        against           defendant,           Unisys
Corporation,          as     set       forth     in    the       First        Amended        Petition           for
Damages       are    dismissed         with    prejudice.


                                                      GH
                                                      AHP
                                                      WIL




COURT    OF   APPEAL,        FIRST      CIRCUIT




     DEPUTY         CLERK    OF    COURT
              FOR    THE    COURT